Citation Nr: 1146704	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  08-29 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).

2.  Entitlement to a compensable initial disability rating for diabetic retinopathy.

3.  Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.

4.  Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.

5.  Entitlement to special monthly compensation (SMC) for loss of use of the right foot.

6.  Entitlement to SMC for loss of use of the left foot.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to December 1973, including service in Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.    

In a November 2007 rating decision, the RO denied service connection for the specific psychiatric disability of PTSD.  However, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that claims of service connection specifically for psychiatric disability of PTSD encompass claims for service connection for any psychiatric disability.  In light of Clemons, the Board will adjudicate the issue of entitlement to service connection for an acquired psychiatric disorder to include PTSD.

In a May 2009 rating decision, the RO granted service connection for diabetic retinopathy and assigned that disability a noncompensable disability rating.  However, the coding sheet of that decision identified the disability as diabetes mellitus type II with retinopathy, evaluated at a noncompensable (zero percent) disability rating under Diagnostic Code 7913.  See 38 C.F.R. §4.120, Diagnostic Code 7913 (2011).  Notably, the RO previously granted service connection for diabetes mellitus (as 20 percent disabling) in a December 2006 rating decision.

Note (1) under Diagnostic Code 7913 provides that compensable complications of diabetes mellitus be evaluated separately from the evaluation for diabetes mellitus under Diagnostic Code 7913 (unless the complications are part of the criteria supporting a 100 percent evaluation; and noncompensable complications are considered part of the diabetic process (evaluated) under Diagnostic Code 7913.  The issue here is entitlement to a compensable (separate) evaluation for the retinopathy complications, as indicated in the second issue on page one.

In a May 2010 rating decision the RO granted service connection for peripheral neuropathy of the right lower extremity associated with diabetes mellitus type 2 with retinopathy, and peripheral neuropathy of the left lower extremity associated with diabetes mellitus type 2 with retinopathy, assigning a 10 percent disability for each disability.  The RO also denied entitlement to SMC for loss of use of the right foot and for loss of use of the left foot. 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that VA must address the issue of entitlement to a TDIU in increased-rating claims when the issue of unemployability is raised by the record.  As discussed in the Remand below, the record here raises the issue of entitlement to TDIU.  Thus, under Rice, the Board has jurisdiction over the Veteran's TDIU claim, which for the purpose of clarity is listed as a separate issue on the title page.

The Veteran has raised claims requiring referral to the AOJ for appropriate action.  In a June 2009 statement, the Veteran raised a claim of entitlement to an increased disability rating for his diabetes mellitus.  Then in an August 2010 statement, he raised claims of entitlement to service connection for (1) bilateral knee and bilateral ankle disorders, (2) a lumbar spine disorder, (3) varicose veins of the distal lower extremities, and (4) diabetic peripheral neuropathy of the upper extremities.  

These service connection issues and the diabetes mellitus increased rating issue have been raised by the evidence of record or by the Veteran, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to (1) a compensable initial disability rating for diabetic retinopathy, (2) an initial disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity, (3) an initial disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity, (4) SMC for loss of use of the right foot, (5) SMC for loss of use of the left foot, and (6) TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran is shown as likely as not to have PTSD due to events experienced in service.


CONCLUSION OF LAW

The Veteran has PTSD due to traumatic experiences in service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In this decision, the Board grants service connection for PTSD.  Accordingly, the award below constitutes a full grant of the benefits sought.  As such, no discussion of VA's duty to notify or assist is necessary.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

To show a chronic disease in service requires a combination of manifestations sufficient to identify the disease, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptomatology after service is required for service connection. See 38 C.F.R. § 3.303(b).  Disorders diagnosed after discharge may still be service connected if all of the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Establishing service connection for the specific psychiatric disability of PTSD requires that there be (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; (3) and credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f) (2009); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  The diagnosis of a mental disorder must conform to the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) and be supported by the findings of a medical examiner.  See 38 C.F.R. § 4.125(a) (2011).

In adjudicating a claim for service connection for PTSD, VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. §§ 3.303(a), 3.304.  

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether the Veteran engaged in "combat with the enemy."  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(d) (2009); see also 38 U.S.C.A. § 1154(b) (West 2002); VAOPGCPREC 12-99.  

VA General Counsel has held that "[t]he ordinary meaning of the phrase 'engaged in combat with the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a Veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality."  The determination whether evidence establishes that a Veteran engaged in combat with the enemy is resolved on a case-by-case basis with evaluation of all pertinent evidence and assessment of the credibility, probative value, and relative weight of the evidence.  VAOGCPREC 12-99; 65 Fed. Reg. 6,256-58 (Feb. 8, 2000).  

During the pendency of this claim, effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat Veterans.  See 38 C.F.R. § 3.304(f)(3) (codified in 75 Fed. Reg. 39,843-39,852).  

Previously, VA was required to undertake extensive development to determine whether a non-combat Veteran actually experienced the claimed in-service stressor and lay testimony, by itself, was not sufficient to establish the occurrence of the alleged stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Instead, credible supporting evidence of a corroborated in-service stressor was required.  Credible supporting evidence was not limited to service department records, but could be from any source.  See YR v. West, 11 Vet. App. 393, 397 (1998); see also Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  Further, credible supporting evidence of the actual occurrence of an in-service stressor could not consist solely of after-the-fact medical nexus evidence.  See Moreau, 9 Vet. App. at 396.  

The amended version of 38 C.F.R. § 3.304(f)(3) eliminates the need for stressor corroboration in circumstances in which the Veteran's claimed in-service stressor is related to "fear of hostile military or terrorist activity."  See 38 C.F.R. § 3.304(f)(3) (codified in 75 Fed. Reg. 39,843-39,852).  However, a key provision of the liberalizing amended version of 38 C.F.R. § 3.304(f)(3), is the requirement that it be a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, who confirms that the claimed stressor is adequate to support a diagnosis of PTSD.  Id.  In the present case, no VA psychiatrist or psychologist, or VA-contracted psychiatrist or psychologist has diagnosed PTSD.  Therefore, the Veteran's claim cannot be granted on the basis of that liberalizing amendment to 38 C.F.R. § 3.304(f).

In a statement received in August 2007 the Veteran reported on stressful incidents he associated with his claimed PTSD while stationed at the DaNang Air Base (AB), Vietnam when assigned with the 366th Field Maintenance Squadron.  He reported that there were rocket attacks in 1972 hitting his unit's base: in April/May, when a rocket attack hit and destroyed a C-47; in May-June, when a rocket attack hit a supply office causing a casualty; in July, when a rocket attack hit the barracks next to him severely wounding one airman; and in August/September, when a rocket attack at night hit the base exchange, which was destroyed by fire.  

The claims file contains a number of pictures detailing destruction including of buildings and airplanes, reportedly at the DaNang AB.

The claims file contains a one page report from the RO, which verifies the Veteran's stressors regarding rocket attacks of the DaNang AB in various months during 1972 when the Veteran reported he was serving at that base and experienced the rocket attack incidents.  The Veteran's service personnel records verify the Veteran's assignment to the DaNang AB during 1972 during periods of attacks noted in the report.  

The report of an August 2007 private psychological evaluation shows that the examiner found there was a consistency in the information provided by the Veteran, which the examiner deemed to be a reliable account of the Veteran's past and present functioning.  The Veteran recounted his service in Vietnam and incidents involving rocket attacks.  After examination, the report concluded with a diagnosis of PTSD, and mood disorder not otherwise specified.  

The examiner noted that the Veteran was referred for psychological evaluation secondary to his period of service in Vietnam.  In this regard, the examiner opined that the Veteran described a history of symptoms consistent with the presence of PTSD and depression.

In a December 2007 letter in follow-up to the August 2007 evaluation, the licensed psychologist who evaluated the Veteran in August 2007 stated that the Veteran identified symptoms at the time of the evaluation that were consistent with the presence of PTSD secondary to his military service in Vietnam.  The psychologist associated that diagnosis with the rocket attacks in service, and opined that the Veteran met all of the criterion of DSM-IV for a diagnosis of PTSD.

Based on the foregoing, the Board finds that the Veteran's case otherwise meets the criteria for entitlement to service connection for PTSD.  Based on the above discussion, the Board finds that there is credible supporting evidence that the claimed inservice stressors-the rocket attacks-occurred.  There is general corroborative evidence with respect to one or more claimed stressors involving rocket attacks at the base in close proximity to the Veteran.  

Taken altogether, the above discussed evidence provides sufficient verification of the rocket attacks described by the Veteran.  The fact that the Veteran was assigned to and stationed with the unit that was present while such an event occurred strongly suggests that he was, in fact, exposed to the stressor event he described: He need not substantiate his actual presence during the stressor event.  See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. App. 307 (1997) (in requiring corroboration of every detail, including the Veteran's personal participation, VA defined "corroboration" too narrowly).  

The evidence strongly indicates that these reported attacks were the most likely circumstances, as the RO has acknowledged.  To the extent these were the most likely circumstances, the situation approximates circumstances constituting "engagement in combat with the enemy," which further strengthens the probity of the Veteran's statements as to the occurrence of the alleged stressors he described.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996).

Moreover, as discussed above, there is medical evidence diagnosing the PTSD in accordance with 38 C.F.R. § 4.125(a)-conforming to DSM-IV, and supported by the findings of a medical examiner-and medical evidence linking the current PTSD symptoms to the verified inservice stressors.  

The evidence of record is at least in relative equipoise.  Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that PTSD was incurred in service.  38 U.S.C.A. § 5107.   In light of the foregoing, service connection for PTSD is warranted.  38 C.F.R. §§ 3.303, 3.304.


ORDER

Service connection for PTSD is granted.


REMAND

The issues of entitlement to (1) a compensable initial disability rating for diabetic retinopathy, (2) an initial disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity, (3) an initial disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity, (4) SMC for loss of use of the right foot, (5) SMC for loss of use of the left foot, and (6) TDIU, require a REMAND of the case for further development for the following reasons.  

Review of the claims file reflects that there are existing VA treatment records not on file pertaining to the Veteran's claims remanded here.  The Veteran has submitted some VA treatment records dated in 2008, 2010 and 2011, none of which are not included in the few VA treatment records that the RO has separately associated with the claims file.  Review of the VA treatment records indicates that the Veteran is receiving ongoing treatment for various complications of his diabetes mellitus including diabetic eye disease and peripheral neuropathy.  The Board concludes that there is an irregular collection of VA medical records in the claims file indicating that there are existing VA treatment records not on file pertaining to the Veteran's claims remanded here.

Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically in the claims files.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As the record indicates that the Veteran receives ongoing VA treatment, the AMC must obtain and associate with the claims file any additional outstanding VA records.  See 38 C.F.R. § 3.159(c)(2).

In light of the outstanding records, including any records of ongoing treatment, the Board finds that another VA examination with respect to the issues on appeal should be afforded the Veteran.  On remand the Veteran's claims folder should be made available for review by the examiners.  In the reports of such VA examinations, the examiners must fully describe the functional effects caused by the Veteran's respective disabilities.  

Regarding the claims for SMC for loss of use of the right and left feet, SMC at the "k rate" is available if a Veteran, as a result of a service-connected disability, has lost the use of one foot.  38 U.S.C.A. §§ 1114(k), 1114; 38 C.F.R. § 3.350(a).  Regarding the right and left feet, the examiner should comment regarding both feet as to criteria indicated in the order below for determining whether there is loss of use of the foot.  See 38 U.S.C.A. §§ 1114 (West 2002); 38 C.F.R. §§ 3.350, 4.63 (2011).

The issue of unemployability of the Veteran is raised by the record.  In an August 2010 private report of consultation and examination, the examiner opined that the Veteran was unemployable including because of his service-connected diabetes, neurological disabilities, and PTSD.  

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice, 22 Vet. App. at 453-54.  Here, the evidence as discussed above suggests that the Veteran is unemployed due, at least in part if not altogether, to symptoms of his service-connected PTSD, diabetes, diabetic retinopathy and peripheral neuropathies of the lower extremities.  Accordingly, the issue of entitlement to a TDIU has been raised by the evidence of record in this case.  While the Board has jurisdiction over such issue as part and parcel of the Veteran's disability rating claims, further development is necessary for an appropriate adjudication of the TDIU aspect of such claim. 

Further, the Board in the decision above granted service connection for PTSD.  However, the claims file does not yet contain a rating action on the disability rating for PTSD.  The RO shall now assign a disability rating for the PTSD.  That RO action will have a potential impact on the Board's decision with respect to the TDIU issue on appeal.  As such, the Board finds that the RO's determination as to the disability rating applicable to the now service-connected PTSD, is inextricably intertwined with the TDIU issue on appeal.  Thus, on that basis alone, a decision by the Board on the Veteran's TDIU claim would at this point be premature.  See Harris v. Derwinski, 1 Vet. App 180, 183 (1991) (two issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue); Parker v. Brown, 7 Vet. App. 116, 118 (1994).  Hence, the Board's resolution of the TDIU claim at the present time would be premature.  

On remand, the RO should conduct all appropriate notification and development, to include providing the Veteran with proper VCAA notice, obtaining any pertinent outstanding treatment records, and obtaining a medical opinion to determine whether it is at least as likely as not that his service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  Soliciting such an opinion is necessary to adjudicate this claim.  See 38 U.S.C.A. § 5103A; see also Colayong v. West, 12 Vet. App. 524, 538-40 (1999); Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  After all appropriate development has been completed the Veteran's TDIU claim should be adjudicated based on all evidence of record.   

Accordingly, the case is REMANDED for the following action:

1.  Issue a notice letter that complies with the requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2010) that includes an explanation as to the information or evidence needed to establish a TDIU claim.

2.  Request that the Veteran identify any outstanding VA or private treatment records pertaining to his service-connected (A) diabetic retinopathy, (B) peripheral neuropathy of the right lower extremity, (C) peripheral neuropathy of the left lower extremity, and (D) PTSD.  Take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate these with the claims folders.

2.  Notify the Veteran that he may submit statements from him and others describing fully the various symptoms and impairment resulting from his (A) diabetic retinopathy, (B) peripheral neuropathy of the right lower extremity, (C) peripheral neuropathy of the left lower extremity, and (D) PTSD, and the impact of these disabilities on his ability or inability to work; and that he may submit statements as to the nature of his claimed loss of use of the right foot and of the left foot.  

3.  After completion of the above development, schedule the Veteran for appropriate VA examinations to determine the nature, extent, frequency and severity of any (A)  diabetic retinopathy, (B) peripheral neuropathy of the right lower extremity, and (C) peripheral neuropathy of the left lower extremity.  The claims folder should be made available to and be reviewed by the examiners and all necessary tests should be conducted.

The examinations should identify and fully describe all pathology found to be present associated with the service-connected (A) diabetic retinopathy, (B) peripheral neuropathy of the right lower extremity, and (C) peripheral neuropathy of the left lower extremity.  

A complete rationale for any opinion expressed shall be provided.  A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report.

Diabetic Retinopathy:
The examiner should conduct all indicated tests and studies of the visual or other impairment of the diabetic retinopathy.  

Peripheral Neuropathy of the Bilateral Lower Extremities: The examiner should conduct all indicated tests and studies of the neuromuscular impairment of the peripheral neuropathies of the right and left lower extremities.

The examiner should comment regarding each lower extremity as to whether the Veteran's peripheral neuropathy is manifested by symptoms productive of either (A) mild incomplete paralysis, (B) moderate incomplete paralysis, (C) severe incomplete paralysis, or (D) complete paralysis of the relevant parts of the right and left lower extremities. 
 
Loss of Use of a Foot: Regarding the issue of whether there is a loss of use of a foot, the examiner should comment regarding each lower extremity, as to whether the acts of balance and propulsion could be accomplished equally well by an amputation stump.  In this regard the examiner should comment regarding each lower extremity as to the actual remaining function of the extremity in terms of balance, propulsion, and whether such could be accomplished equally well by an amputation stump with prosthesis.  The examiner should comment on whether there is present a complete paralysis of the external popliteal nerve and consequent foot drop accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of the nerve, which if present will be taken as loss of use of the foot.

TDIU:
The examiners must opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation during the period of the pending claim.  

4.  Then readjudicate the claims on appeal for higher initial disability ratings, and for SMC for loss of use of the left foot and SMC for loss of use of the right foot.  Then adjudicate the claim of entitlement to TDIU.  If a benefit sought remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


